Fourth Court of Appeals
                                   San Antonio, Texas
                               MEMORANDUM OPINION
                                       No. 04-16-00214-CV

                                 Nahid Abdulhameed ABBOOD,
                                          Appellant

                                                 v.

                                    Nagham Sabah KAREEM,
                                           Appellee

                        From the 201st District Court, Travis County, Texas
                               Trial Court No. D-1-FM-13-002661
                        The Honorable Charles R. Ramsay, Judge Presiding

PER CURIAM

Sitting:         Sandee Bryan Marion, Chief Justice
                 Luz Elena D. Chapa, Justice
                 Jason Pulliam, Justice

Delivered and Filed: August 3, 2016

DISMISSED

           Nahid Abdulhameed Abbood appeals the trial court’s Final Decree of Divorce signed

February 3, 2016. Abbood’s brief was originally due July 6, 2016. Neither the brief nor a motion

for extension of time was filed. On July 13, we ordered Abbood to file his brief by July 25, 2016.

We advised Abbood that if he did not file the brief by the date ordered, we would dismiss the

appeal for want of prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P. 42.3(c) (court

may dismiss appeal because appellant has failed to comply with a court order within the time
                                                                                 04-16-00214-CV


provided). Abbood has not responded to our July 13, 2016 order and has not filed his appellant’s

brief. We therefore dismiss this appeal.

                                                PER CURIAM




                                              -2-